Citation Nr: 0512288	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-26 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.  

2.	Entitlement to an increased (compensable) rating for 
bursitis of the left elbow.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to April 
1960.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2002 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a videoconference hearing at the RO 
before the undersigned in March 2005.  

The issues of service connection for hypertension, for a de 
novo review on the merits, and an increased rating for 
bursitis of the left elbow are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Service connection for hypertension was denied by the RO 
in a April 1991 rating action.  The veteran was notified of 
this action and of his appellate rights, but failed to file a 
timely appeal to the denial of service connection for 
hypertension. 

2.	Since the April 1991 decision denying service connection 
for hypertension, the additional evidence, not previously 
considered, raises a reasonable possibility of substantiating 
the claim.




CONCLUSION OF LAW

The additional evidence submitted subsequent to the April 
1991 decision of the RO, which denied service connection for 
chronic hypertension, is new and material; thus, the claim 
for service connection for this disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2001); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in March 2002 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
that he believes pertains to the claim.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. 
Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  The 
rating decision that has been appealed was adjudicated 
subsequent to the VCAA notification that was provided by the 
RO.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The veteran is claiming service connection for hypertension.  
Service connection for this disorder was previously denied by 
the RO in an April 1991 rating decision.  The veteran did not 
appeal this determination.  In such cases, it must first be 
determined whether or not new and material evidence has been 
submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  

Evidence of record at the time of the April 1991 RO decision 
that denied service connection for hypertension included the 
veteran's service medical records, which showed no diagnosis 
of hypertension, but did include several elevated blood 
pressure readings, including the reading on examination for 
separation from service.  (Hypertension is persistently high 
arterial blood pressure with suggested threshold levels 
starting at 140 mm/Hg systolic and 90 mm/Hg diastolic.  
Dorland's Illustrated Medical Dictionary 799 (27th ed. 
1988).)  Also of record is a report of a VA examination, 
dated in February 1991 that showed a diagnosis of 
hypertension.  

Evidence of record submitted in connection with the veteran's 
application to reopen his claim for service connection for 
hypertension includes outpatient treatment records from a 
private facility, dated from 1974 to 1992, which show 
evidence that the veteran was treated for hypertension during 
this time; the results of a VA compensation examination dated 
in June 2002; VA outpatient treatment records, dated in 2003; 
and testimony given by the veteran before the undersigned in 
March 2005.  For the purpose of determining whether evidence 
is new and material to reopen a claim, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  The Board finds that the evidence that 
has been submitted, particularly the private outpatient 
treatment records and credible testimony given by the veteran 
at his formal hearing on appeal, constitute new and material 
evidence such that the claim may be reopened.  

To this extent, the appeal is allowed.  


ORDER

The application to reopen the claim for service connection 
for hypertension is granted.  




REMAND


The veteran is claiming an increased rating for his service 
connected left elbow disorder.  He was evaluated by VA in 
June 2002 at which time few symptoms were demonstrated.  In 
testimony given at his hearing on appeal in 2005, however, 
the veteran indicated that at the time of the examination, he 
was not experiencing a flare-up of the elbow disorder, which 
was often symptomatic with soreness, swelling and 
discoloration.  "[W]hen a claimant's medical history 
indicates that his condition undergoes periods of remission 
and recurrence, VA is required to provide a medical 
examination during the period of recurrence in order to 
provide a proper disability rating."  Voerth v. West, 13 
Vet. App. 117 (1999) (citing Ardison v. Brown, 6 Vet. App. 
405, 407 (1994) which cites Bowers v. Derwinski, 2 Vet. App. 
675, 676 (1992) in interpreting 38 C.F.R. § 4.1 as requiring 
that the "frequency and duration of outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed").  However, in Voerth it was noted that 
examination during recurrence, when the recurrence only 
lasted a day or two, was infeasible (whereas in Ardison, 
supra, the recurrences lasted weeks or months).  

In view of the veteran's testimony, it is believed that an 
additional examination should be attempted.  

Regarding the de novo review that is to be accomplished for 
the veteran's claim for service connection for hypertension, 
as noted, elevated blood pressure readings were demonstrated 
while the veteran was on active duty.  He has manifested 
hypertension since the mid-1970's.  There is no medical 
opinion regarding a possible nexus between the symptoms shown 
during service and any current manifestations.  As such, this 
aspect of the issue must be remanded.  

In view of the forgoing, the case is remanded for the 
following:

1.  The appellant should be scheduled for 
an appropriate VA examination to 
determine the current extent of the left 
elbow disorder.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  Any studies deemed 
appropriate by the examiner should be 
accomplished.  The examiner must provide 
a thorough description of the appellant's 
service-connected disorder and render 
objective clinical findings concerning 
the severity of the disability, to 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any.  
The examiner must then render an opinion 
concerning the effect of the appellant's 
service-connected disability on his 
ordinary activity and his ability to 
procure and maintain employment.

2.  The appellant should be scheduled for 
an appropriate VA examination to 
determine the etiology of his 
hypertension.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
render an opinion regarding whether it is 
at least as likely as not (probability of 
50 percent or greater) that the elevated 
blood pressure readings noted while the 
veteran was on active duty were 
manifestations of the hypertension that 
was diagnosed several years later.  The 
examiner should provide the rationale for 
all conclusions reached.

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If any determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


